     Case 1:18-cr-00212-DAD-BAM Document 89 Filed 09/01/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     PATRICK WALLACE
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00212-DAD-BAM
12                    Plaintiff,                   STIPULATION TO CONTINUE
                                                   SENTENCING; ORDER
13    vs.
14    PATRICK WALLACE,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Joseph Barton, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Patrick Wallace, that the sentencing hearing
20   scheduled for September 7, 2021, at 9:00 a.m. may be continued to September 13, 2021, at 9:00
21   a.m.
22          Mr. Wallace made his initial appearance in this matter on July 15, 2021. See Dkt. #77. On
23   August 5, 2021, Mr. Wallace admitted Charges 1, 2, and 3 of the Superseding Violation Petition
24   filed on July 19, 2021. See Dkt. #87, #79. At the time, sentencing was set for Tuesday,
25   September 7, 2021, at 9:00 a.m.
26          Defense counsel remains in the process of obtaining documents and materials relevant for
27   sentencing in this matter. Defense counsel has confirmed the availability of the proposed date
28   with both government counsel and the assigned probation officer. The requested continuance is
     Case 1:18-cr-00212-DAD-BAM Document 89 Filed 09/01/21 Page 2 of 2


 1   made with the intention of conserving time and resources for both the parties and the Court. The
 2   requested date is a mutually agreeable date for all parties. As this is a sentencing hearing, no
 3   exclusion of time is necessary
 4
                                                     Respectfully submitted,
 5
 6                                                   PHILLIP A. TALBERT
                                                     Acting United States Attorney
 7
 8   Date: August 31, 2021                           /s/ Joseph Barton
                                                     JOSEPH BARTON
 9                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
10
11                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
12
13   Date: August 31, 2021                           /s/ Reed Grantham
                                                     REED GRANTHAM
14                                                   Assistant Federal Defender
                                                     Attorney for Defendant
15                                                   PATRICK WALLACE
16
17
18                                                   ORDER
19            IT IS SO ORDERED. The sentencing hearing currently scheduled for September 7,
20   2021, at 9:00 a.m. is hereby continued to September 13, 2021, at 9:00 a.m.
21
     IT IS SO ORDERED.
22
23       Dated:         August 31, 2021
                                                            UNITED STATES DISTRICT JUDGE
24
25
26
27

28

      Wallace – Stipulation to Continue Sentencing      2
